--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
BALQON CORPORATION


2008 STOCK INCENTIVE PLAN
STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
 
Balqon Corporation, a Nevada corporation (the “Corporation”), pursuant to its
2008 Stock Incentive Plan (the “Plan”), hereby grants to the holder listed below
(“Optionee”), an option to purchase the number of shares of the Corporation’s
Common Stock set forth below (the “Option”). This Option is subject to all of
the terms and conditions as set forth herein and in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”) and the Plan, which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Stock Option
Grant Notice and the Stock Option Agreement.
 
Optionee:
______________________________________________________________________________  
 
Grant Date:
________________________, 2008
   
Exercise Price per Share:
$_______________________
   
Total Exercise Price:
$_______________________
   
Total Number of Shares Subject to the Option:
_______________ shares of Common Stock
   
Expiration Date:
_________________________, 2018
   
Type of Option:
£ Incentive Option   £ Non-Statutory Option
   
Vesting Schedule:
______________________________________________________________________________
 
______________________________________________________________________________
 
______________________________________________________________________________

 
By his or her signature, Optionee agrees to be bound by the terms and conditions
of the Plan, the Stock Option Agreement and this Grant Notice. Optionee has
reviewed the Stock Option Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Stock Option Agreement and the Plan. Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan or the
Option.
 

BALQON CORPORATION     OPTIONEE           By:
/s/ Balwinder Samra
 
By:    
 
Name: Balwinder Samra   Print Name:   Title:   President and Chief Executive
Officer       Address: 1701 E. Edinger, Unit E3   Address:    
Santa Ana, CA 92705 
     

 
1

--------------------------------------------------------------------------------


 
EXHIBIT A
TO STOCK OPTION GRANT NOTICE
 
STOCK OPTION AGREEMENT
 
Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this Stock
Option Agreement (this “Agreement”) is attached, Balqon Corporation, a Nevada
corporation (the “Corporation”), has granted to Optionee an option under the
Corporation’s 2008 Stock Incentive Plan (the “Plan”) to purchase the number of
shares of Common Stock indicated in the Grant Notice.
 
ARTICLE I
GENERAL
 
1.1           Defined Terms. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.
 
1.2           Incorporation of Terms of Plan. This Option is subject to the
terms and conditions of the Plan which are incorporated herein by reference.
 
ARTICLE II
GRANT OF OPTION
 
2.1           Grant of Option. In consideration of Optionee’s past and/or
continued employment with or service to the Corporation or a Parent or
Subsidiary and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Corporation
irrevocably grants to Optionee the Option to purchase any part or all of an
aggregate of the number of shares of Common Stock set forth in the Grant Notice,
upon the terms and conditions set forth in the Plan and this Agreement. Unless
designated as a Non-Statutory Option in the Grant Notice, the Option shall be an
Incentive Option to the maximum extent permitted by law.
 
2.2           Exercise Price. The exercise price of the shares of Common Stock
subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that:
 
(a)           the exercise price per share shall not be less than 100% of the
Fair Market Value per share of Common Stock on the Grant Date; and
 
(b)           if this Option is designated as an Incentive Option, the price per
share of the shares subject to the Option shall not be less than the greater of
(i) 100% of the Fair Market Value of a share of Common Stock on the Grant Date,
or (ii) 110% of the Fair Market Value of a share of Common Stock on the Grant
Date in the case of an Optionee then owning (within the meaning of
Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of stock of the Corporation or any “subsidiary corporation” of the
Corporation or any “parent corporation” of the Corporation (each within the
meaning of Section 424 of the Code).
 
2

--------------------------------------------------------------------------------


 
2.3           Consideration to the Corporation. In consideration of the grant of
the Option by the Corporation, Optionee agrees to render faithful and efficient
services to the Corporation or any Parent or Subsidiary. Nothing in the Plan or
this Agreement shall confer upon Optionee any right to (a) continue in the
employ of the Corporation or any Parent or Subsidiary or shall interfere with or
restrict in any way the rights of the Corporation and its Subsidiaries, which
are hereby expressly reserved, to discharge Optionee, if Optionee is an
Employee, or (b) continue to provide services to the Corporation or any Parent
or Subsidiary or shall interfere with or restrict in any way the rights of the
Corporation or its Parents and Subsidiaries, which are hereby expressly
reserved, to terminate the services of Optionee, if Optionee is a consultant, at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Corporation, a
Parent or a Subsidiary and Optionee, or (c) continue to serve as a member of the
Board or shall interfere with or restrict in any way the rights of the
Corporation, which are hereby expressly reserved, to discharge Optionee in
accordance with the Corporation’s Bylaws.
 
ARTICLE III
PERIOD OF EXERCISABILITY
 
3.1           Commencement of Exercisability.
 
(a)           Subject to Sections 3.3 and 5.8, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice.
 
(b)           No portion of the Option which has not become vested and
exercisable at the date of Optionee’s Termination of Service shall thereafter
become vested and exercisable, except as may be otherwise provided by the
Administrator or as set forth in a written agreement between the Corporation and
Optionee.
 
3.2           Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3.
 
3.3           Expiration of Option. The Option may not be exercised to any
extent by anyone after the first to occur of the following events:
 
(a)           The expiration of ten years from the Grant Date;
 
(b)           If this Option is designated as an Incentive Option and Optionee
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Corporation or any “subsidiary corporation” of the Corporation or
“parent corporation” of the Corporation (each within the meaning of Section 424
of the Code), the expiration of five years from the date the Option was granted;
or
 
(c)           Except as set forth in a written agreement with the Corporation,
the expiration of three (3) months following the date of Optionee’s termination
of Service, unless such cessation occurs by reason of Optionee’s death,
disability or Optionee’s discharge for cause;
 
3

--------------------------------------------------------------------------------


 
(d)           The expiration of twelve (12) months following the date of
Optionee’s termination of Service by reason of Optionee’s death or disability;
or
 
(e)           The date of Optionee’s termination of Service by the Corporation
or any Parent or Subsidiary by reason of Optionee’s discharge for cause.
 
Optionee acknowledges that an Incentive Option exercised more than three (3)
months after Optionee’s termination of status as an Employee, other than by
reason of death or disability, will be taxed as a Non-Statutory Option.
 
3.4           Special Tax Consequences. Optionee acknowledges that, to the
extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all shares of Common Stock with respect to which Incentive
Options, including the Option, are exercisable for the first time by Optionee in
any calendar year exceeds $100,000 (or such other limitation as imposed by
Section 422(d) of the Code), the Option and such other options shall be treated
as not qualifying under Section 422 of the Code but rather shall be considered
Non-Statutory Options. Optionee further acknowledges that the rule set forth in
the preceding sentence shall be applied by taking Options and other “incentive
stock options” into account in the order in which they were granted, as
determined under Section 422(d) of the Code and the Treasury Regulations
thereunder.
 
ARTICLE IV
EXERCISE OF OPTION
 
4.1           Person Eligible to Exercise. Except as provided in Sections 5.2(b)
and 5.2(c), during the lifetime of Optionee, only Optionee may exercise the
Option or any portion thereof. After the death of Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by Optionee’s personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then applicable laws of descent and distribution.
 
4.2           Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3.
 
4.3           Manner of Exercise. The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Plan Administrator, at the
address given beneath the signature of the Corporation’s authorized officer on
the Grant Notice, of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 3.3:
 
(a)           An exercise notice in writing signed by Optionee or any other
person then entitled to exercise the Option or portion thereof, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Plan Administrator. Such notice shall be
substantially in the form attached as Exhibit B to the Grant Notice (or such
other form as is prescribed by the Plan Administrator);
 
4

--------------------------------------------------------------------------------


 
(b)           Full payment for the shares of Common Stock with respect to which
the Option or portion thereof is exercised in one or more of the following
forms:
 
(i)           cash or check made payable to the Corporation;
 
(ii)           shares of Common Stock valued at Fair Market Value on the
Exercise Date which have been owned by Optionee for at least six (6) months,
duly endorsed for transfer to the Corporation;
 
(iii)           through the delivery of a notice that Optionee has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided, that payment of such
proceeds is made to the Company upon settlement of such sale; or
 
(iv)           subject to any applicable laws, any combination of the
consideration provided in the foregoing paragraphs (i), (ii) and (iii).
 
(c)           A bona fide written representation and agreement, in such form as
is prescribed by the Administrator, signed by Optionee or the other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for Optionee’s own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act of 1933, as amended
(the “1933 Act”) and then applicable rules and regulations thereunder and any
other applicable law, and that Optionee or other person then entitled to
exercise such Option or portion thereof will indemnify the Corporation against
and hold it free and harmless from any loss, damage, expense or liability
resulting to the Corporation if any sale or distribution of the shares by such
person is contrary to the representation and agreement referred to above. The
Plan Administrator may, in its absolute discretion, take whatever additional
actions it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the 1933 Act and any
other federal or state securities laws or regulations and any other applicable
law. Without limiting the generality of the foregoing, the Plan Administrator
may require an opinion of counsel acceptable to it to the effect that any
subsequent transfer of shares acquired on an Option exercise does not violate
the 1933 Act, and may issue stop-transfer orders covering such shares. Share
certificates evidencing Common Stock issued on exercise of the Option shall bear
an appropriate legend referring to the provisions of this subsection (c) and the
agreements herein. The written representation and agreement referred to in the
first sentence of this subsection (c) shall, however, not be required if the
shares to be issued pursuant to such exercise have been registered under the
1933 Act, and such registration is then effective in respect of such shares;
 
5

--------------------------------------------------------------------------------


 
(d)           The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax, which may be in the form of
consideration used by Participant to pay for such shares under Section 4.3(b),
subject to Article Four, Section I of the Plan; and
 
(e)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than Optionee,
appropriate proof of the right of such person or persons to exercise the Option.
 
4.4           Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares or issued shares which have
then been reacquired by the Corporation. Such shares shall be fully paid and
nonassessable. The Corporation shall not be required to issue or deliver any
shares of Stock purchased upon the exercise of the Option or portion thereof
prior to fulfillment of all of the following conditions:
 
(a)           The admission of such shares to listing on all stock exchanges on
which such Common Stock is then listed; and
 
(b)           The  compliance with all applicable requirements of federal and
state securities laws, and all applicable listing requirements of any stock
exchange or other market on which Common Stock is then quoted or listed for
trading including:
 
(i)           The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Plan Administrator shall, in its absolute discretion, deem necessary
or advisable; and
 
(ii)           The obtaining of any approval or other clearance from any state
or federal governmental agency which the Plan Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and
 
(c)           The receipt by the Corporation of full payment for such shares,
including payment of any applicable Withholding Taxes, which may be in the form
of consideration used by Optionee to pay for such shares under Section 4.3(b),
subject to Article Four, Section I of the Plan; and
 
(d)           The lapse of such reasonable period of time following the exercise
of the Option as the Plan Administrator may from time to time establish for
reasons of administrative convenience.
 
4.5           Rights as Stockholder. The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Corporation in
respect of any shares purchasable upon the exercise of any part of the Option
unless and until such shares shall have been issued by the Corporation to such
holder (as evidenced by the appropriate entry on the books of the Corporation or
of a duly authorized transfer agent of the Corporation). No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares are issued, except as provided in Article Two, Section IV of the
Plan.
 
6

--------------------------------------------------------------------------------


 
ARTICLE V
OTHER PROVISIONS
 
5.1           Administration. The Plan Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Plan Administrator in
good faith shall be final and binding upon Optionee, the Corporation and all
other interested persons. No member of the Plan Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the Option. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Plan Administrator under the Plan and this Agreement.
 
5.2           Option Not Transferable.
 
(a)           Subject to Section 5.2(b), the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the shares underlying the Option have been
issued, and all restrictions applicable to such shares have lapsed.  Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Optionee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
 
(b)           Notwithstanding any other provision in this Agreement, with the
consent of the Plan Administrator and to the extent the Option is not intended
to qualify as an Incentive Option, the Option may be transferred to one or more
Family Members of the Optionee or to a trust established exclusively for the
Optionee and/or one or more such Family Member, subject to the terms and
conditions set forth in Article Two, Section I(F)(ii) of the Plan.
 
(c)           Unless transferred in accordance with Section 5.2(b), during the
lifetime of Optionee, only Optionee may exercise the Option or any portion
thereof.  Subject to such conditions and procedures as the Plan Administrator
may require, a person or persons who acquire a proprietary interest in this
Option pursuant to a transfer in accordance with Section 5.2(b) may exercise
this Option or any portion thereof during Optionee’s lifetime.
 
(d)           Notwithstanding the foregoing, Optionee may designate one or more
persons as the beneficiary or beneficiaries of this Option, and this Option
shall (if it is outstanding), in accordance with such designation, automatically
be transferred to such beneficiary or beneficiaries upon Optionee’s death. Such
beneficiary or beneficiaries shall take the transferred Option subject to all
the terms and conditions of the applicable agreement evidencing each such
transferred Option, including (without limitation) the limited time period
during which the Option may be exercised following Optionee’s death.
 
7

--------------------------------------------------------------------------------


 
(e)           Subject to Section 5.2(d), after the death of Optionee, any
exercisable portion of this Option may, prior to the time when the Option
becomes unexercisable under Section 3.3, be exercised by Optionee’s personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then applicable laws of descent and distribution.
 
5.3           Lock-Up Period. Optionee hereby agrees that, if so requested by
the Corporation in connection with any registration of the offering of any
securities of the Corporation under the 1933 Act, Optionee shall not sell or
otherwise transfer any shares of Stock or other securities of the Corporation
during such period as may be requested in writing by the Corporation and agreed
to in writing by the Corporation (which period shall not be longer than one
hundred eighty days) (the “Market Standoff Period”) following the effective date
of a registration statement of the Corporation filed under the 1933 Act;
provided, however, that such restriction shall apply only to the first
registration statement of the Corporation to become effective under the 1933 Act
that includes securities to be sold on behalf of the Corporation to the public
in an underwritten public offering under the 1933 Act.
 
5.4           Restrictive Legends and Stop-Transfer Orders.
 
(a)           The share certificate or certificates evidencing the shares of
Common Stock purchased hereunder shall be endorsed with any legends that may be
required by state or federal securities laws.
 
(b)           Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Corporation may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the
Corporation transfers its own securities, it may make appropriate notations to
the same effect in its own records.
 
(c)           The Corporation shall not be required: (i) to transfer on its
books any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.
 
5.5           Shares to Be Reserved. The Corporation shall at all times during
the term of the Option reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Agreement.
 
5.6           Notices. Any notice to be given under the terms of this Agreement
to the Corporation shall be addressed to the Corporation in care of the Plan
Administrator at the address given beneath the signature of the Corporation’s
authorized officer on the Grant Notice, and any notice to be given to Optionee
shall be addressed to Optionee at the address given beneath Optionee’s signature
on the Grant Notice. By a notice given pursuant to this Section 5.6, either
party may hereafter designate a different address for notices to be given to
that party. Any notice which is required to be given to Optionee shall, if
Optionee is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.6. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
 
8

--------------------------------------------------------------------------------


 
5.7            Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
 
5.8            Stockholder Approval. Stockholder approval of the Plan will be
obtained within twelve months of ____________, 2008.
 
5.9            Governing Law; Severability. This Agreement shall be
administered, interpreted and enforced under the laws of the State of Nevada,
without regard to the conflicts of law principles thereof.  Should any provision
of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
 
5.10          Conformity to Securities Laws. Optionee acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the 1933
Act and the 1934 Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
 
5.11          Amendments. This Agreement may not be amended or modified
adversely to the Optionee’s interest except by an instrument in writing, signed
by Optionee or such other person as may be permitted to exercise the Option
pursuant to Section 4.1 and by a duly authorized representative of the
Corporation.
 
5.12          Successors and Assigns. The Corporation may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Corporation.
Subject to the restrictions on transfer herein set forth, this Agreement shall
be binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.
 
5.13          Notification of Disposition. If this Option is designated as an
Incentive Option, Optionee shall give prompt notice to the Corporation of any
disposition or other transfer of any shares of Common Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares or (b) within one year after the transfer
of such shares to the Optionee. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Optionee in such
disposition or other transfer.
 
9

--------------------------------------------------------------------------------


 
5.14          Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Optionee is subject to
Section 16 of the 1934 Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the 1934 Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
 
5.15          Entire Agreement. The Plan and this Agreement (including all
Exhibits hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Corporation
(including Balqon Corporation, a California Corporation which merged with and
into the Corporation on ____________, 2008) and Optionee with respect to the
subject matter hereof.
 
 
 
 
10

--------------------------------------------------------------------------------




EXHIBIT B
TO STOCK OPTION GRANT NOTICE
 
FORM OF EXERCISE NOTICE
 
Effective as of today, ______________, ____________ the undersigned (“Optionee”)
hereby elects to exercise Optionee’s option to purchase ___________ shares of
the Common Stock (the “Shares”) of Balqon Corporation, a Nevada corporation (the
“Corporation”), under and pursuant to the 2008 Stock Incentive Plan (the “Plan”)
and the Stock Option Grant Notice and Stock Option Agreement dated
_______________ (the “Option Agreement”). Capitalized terms used herein without
definition shall have the meanings given in the Option Agreement.
 
Grant Date:
______________________________________________________________________________  
 
Number of Shares as to which Option is Exercised:
______________________________________________________________________________
   
 
Exercise Price per Share:
$__________________
   
Total Exercise Price:
$__________________
   
Certificate to be issued in name of: 
 
Payment delivered herewith:
$_____________________________ (Representing the full Exercise Price for the
Shares, as well as any applicable withholding tax)
 
Form of Payment:
________________________________________________________________
 
                          (Please specify)
 
                                               
Type of Option:
£ Incentive Option                 £ Non-Statutory Option

 
Optionee acknowledges that Optionee has received, read and understood the Plan
and the Option Agreement. Optionee agrees to abide by and be bound by their
terms and conditions. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Corporation for any tax advice.
The Plan and Option Agreement are incorporated herein by reference. This
Agreement, the Plan and the Option Agreement constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Corporation and Optionee with respect to the subject matter
hereof.
 
ACCEPTED BY:
 

BALQON CORPORATION     PARTICIPANT                     By:
 
 
By:    
 
Print Name:     Print Name:   Title:           Address:     Address:    
 
     

 

